     Case 8:20-cv-01017-WFJ-TGW Document 8 Filed 10/30/20 Page 1 of 7 PageID 147




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


ALEXANDER OCHOA,

       Petitioner,

v.                                                             Case No. 8:20-cv-1017-T-02TGW

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
____________________________/

                                            ORDER

       Mr. Ochoa, a Florida inmate, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §

2254 (Doc. 1). Respondent moves to dismiss the petition as time-barred (Doc. 7). Although afforded the

opportunity, Mr. Ochoa failed to respond to the motion to dismiss (see Doc. 5, p. 3). Upon

consideration, the motion to dismiss will be granted.

                                        Procedural Background

       Mr. Ochoa was convicted of two counts each of sale of cocaine and possession of cocaine and

sentenced to a total of 8 years in prison followed by 5 years on probation (Respondent’s Ex. 2). The

convictions and sentences were affirmed on appeal on November 20, 2015 (Respondent’s Exs. 3, 4).

       On December 18, 2017, Mr. Ochoa, through counsel, filed a Motion for Post-Conviction Relief

under Rule. 3.850, Florida Rules of Criminal Procedure, alleging ineffective assistance of trial counsel

(Respondent’s Ex. 5). His amended Rule 3.850 motion was filed on December 21, 2017 (Respondent’s

Ex. 6). The amended Rule 3.850 motion was denied on October 25, 2018 (Respondent’s Ex. 7). The

denial of the motion was affirmed on appeal (Respondent’s Ex. 8), and the appellate court mandate

                                                    1
   Case 8:20-cv-01017-WFJ-TGW Document 8 Filed 10/30/20 Page 2 of 7 PageID 148




issued on January 3, 2020 (Respondent’s Ex. 10). Mr. Ochoa filed his federal habeas petition in this

Court on April 28, 2020 (Doc. 1).

                                                Discussion

       The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) establishes a one-year

statute of limitations in which a state prisoner may file a federal habeas petition. 28 U.S.C. § 2244(d)(1).

Lawrence v. Florida, 549 U.S. 327, 331 (2007). The limitations period runs from “the date on which the

judgment became final by the conclusion of direct review or the expiration of the time for seeking such

review. . . .” 28 U.S.C. § 2244(d)(1)(A). Additionally, “[t]he time during which a properly filed

application for State post conviction or other collateral review with respect to the pertinent judgment or

claim is pending shall not be counted toward any period of limitation under this subsection.” 28 U.S.C. §

2244(d)(2). Respondent moves to dismiss Mr. Ochoa’s petition as time-barred under § 2244(d), arguing

that it was filed more than one year passed after Mr. Ochoa’s judgment became final.

       Because Mr. Ochoa’s convictions were affirmed on appeal on November 20, 2015, his judgment

became final 90 days later, on February 18, 2016, when the time for filing a petition for writ of certiorari

in the Supreme Court of the United States expired. See Sup.Ct. R. 13(3) (“[t]he time to file a petition for.

. .writ of certiorari runs from the date of entry of the judgment or order sought to be reviewed, and not

from the issuance date of the mandate. . . .”); Chavers v. Sec’y, Fla. Dep’t of Corr., 468 F.3d 1273,

1274–75 (11th Cir.2006) (stating the 90–day period begins to run from the date of entry of judgment and

not the issuance of the mandate). Mr. Ochoa therefore had until February 18, 2017, in which to file a

timely federal habeas petition under § 2254. His initial federal habeas petition was not filed until April

28, 2020, more than three years after his convictions became final. Accordingly, unless the limitations

period was tolled for a sufficient period of time by properly filed state court post-conviction


                                                     2
    Case 8:20-cv-01017-WFJ-TGW Document 8 Filed 10/30/20 Page 3 of 7 PageID 149




applications, his petition is untimely.

        Mr. Ochoa’s Rule 3.850 post-conviction motion, filed on December 18, 2017, did not toll the

AEDPA’s limitations period because it was filed after the period had expired on February 18, 2017. See

Webster v. Moore, 199 F.3d 1256, 1259 (11th Cir.2000); Tinker v. Moore, 255 F.3d 1331, 1333 (11th

Cir.2001) (rejecting theory that limitations period was reinitiated upon filing of timely rule 3.850 motion

outside limitations period). Accordingly, Mr. Ochoa’s habeas petition is untimely.

        Mr. Ochoa concedes his petition is untimely (Doc. 1, docket p. 9). He argues, however, that his

petition is not time-barred because the AEDPA limitations period is subject to the doctrine of equitable

tolling, and that the circumstances of his case warrant such tolling (Id.). Specifically, he alleges that he:

                . . .is entitled to equitable tolling due to the fact that [he] hired Rachael E. Reese
        who represented [him] in direct appeal, to draft and complete [his] 3.850 Motion, but
        Mrs. Reese allowed the adepa time limitations to elapse before she advised Ochoa of her
        divided loyalty and that she had a conflict of interest and could not ethically draft a 3.850
        Motion against previous counsel Mr. Brunvard. [He] was prejudiced in regards that [he]
        had to hurry and retain Counsel Mr. Schaflint, to draft and complete [his] 3.850 Motion
        which was filed with only two days remaining of [his] 3.850 two year time limitations.

(Id.). As discussed below, the Court finds that, although the AEDPA limitations period may be subject

to the doctrine of equitable tolling, equitable tolling is not appropriate under the circumstances of this

case.

        The one-year limitation designated in 28 U.S.C. § 2244(d) is not jurisdictional and “is subject to

equitable tolling in appropriate cases.” Holland v. Fla., 560 U.S. 631, 645 (2010). Equitable tolling is

appropriate when a prisoner’s petition is untimely “because of extraordinary circumstances that are both

beyond his control and unavoidable even with diligence.” Johnson v. United States, 340 F.3d 1219, 1226

(11th Cir. 2003) (citing Drew v. Dep’t of Corr., 297 F.3d 1278, 1286 (11th Cir. 2002)); Sandvik v.

United States, 177 F.3d 1269, 1271 (11th Cir. 1999)). To establish eligibility for equitable tolling, a


                                                      3
    Case 8:20-cv-01017-WFJ-TGW Document 8 Filed 10/30/20 Page 4 of 7 PageID 150




petitioner must show: “‘(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way’ and prevented timely filing.” Lawrence v. Fla., 549 U.S.

327, 336 (2007) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).

       Equitable tolling “is an extraordinary remedy that must be applied sparingly.” Holland, 539 F.3d

at 1338. See also Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir. 2017) (“[E]quitable

tolling is an extraordinary remedy ‘limited to rare and exceptional circumstances and typically applied

sparingly.’”) (quoting Hunter v. Ferrell, 587 F.3d 1304, 1308 (11th Cir. 2009)). The failure to establish

either requirement precludes equitable tolling. “The burden of establishing entitlement to this

extraordinary remedy plainly rests with the petitioner.” Drew, 297 F.3d at 1286.

       Mr. Ochoa fails to establish an “extraordinary circumstance” beyond his control that caused the

untimely filing of his federal petition. His allegation that the initial attorney (Attorney Reese) he hired to

file a Rule 3.850 post-conviction motion failed to inform him, until after the AEDPA’s limitations

period elapsed, that she had a conflict of interest that prevented her from filing the motion fails to show

professional misconduct that warrants equitable tolling. Mr. Ochoa fails to allege whether he hired

Attorney Reese before expiration of the AEDPA’s limitations period. And even if she was hired prior to

expiration of the limitations period, Mr. Ochoa fails to allege how much time elapsed after Attorney

Reese was hired before she determined that she had a conflict and how long after that determination was

made before she notified him of her conflict. Accordingly, Mr. Ochoa’s allegations fail even to show

attorney negligence let alone the type of attorney misconduct that warrants equitable tolling. See

Clemons v. Comm’r, Alabama Dep’t of Corr., 967 F.3d 1231, 1242 (11th Cir. 2020) (“attorney

negligence, even gross or egregious negligence, does not by itself qualify as an ‘extraordinary

circumstance’ for purposes of equitable tolling; either abandonment of the attorney-client relationship,


                                                      4
    Case 8:20-cv-01017-WFJ-TGW Document 8 Filed 10/30/20 Page 5 of 7 PageID 151




such as may have occurred in Holland, or some other professional misconduct or some other

extraordinary circumstance is required.”) (quoting Cadet, 853 F.3d at 1226-27).

       Even if Attorney Reese’s actions amounted to professional misconduct that constitutes an

extraordinary circumstance, Mr. Ochoa still would not be entitled to equitable tolling because he has

failed to allege facts showing adequate diligence in pursing his federal habeas corpus petition. He fails

to allege that he retained Attorney Reese to prepare the Rule 3.850 motion before the AEDPA’s

limitations period elapsed. And even if she was retained prior to the expiration of the limitations period,

Mr. Ochoa presents no evidence and makes no allegation that he attempted to contact Attorney Reese

regarding the status of the Rule 3.850 motion before the AEDPA’s limitations period expired. See, e.g.,

Dodd v. United States, 365 F.3d 1273, 1283 (11th Cir. 2004), aff'd, 545 U.S. 353 (2005) (denying

equitable tolling where prisoner presented no evidence to show that he attempted to contact counsel to

assist him with timely filing his Section 2255 motion or otherwise undertook any action that would

suggest reasonable diligence under the circumstances); George v. Sec’y, Dep’t. of Corr., 438 Fed. Appx.

751, 753 (11th Cir. July 27, 2011) (unpublished) (noting that “nothing in Holland suggests that a

petitioner may establish reasonable diligence merely by retaining an attorney. Instead, the Supreme

Court in Holland focused on the petitioner’s own actions in the face of his attorney’s inaction.”); McBee

v. Warden, 671 Fed.App’x. 763, 764 (11th Cir. 2016) (concluding prisoner not entitled to equitable

tolling where he “never alleged. . .that he contacted or attempted to contact either the state courts or his

attorney to ask about the status of his postconviction proceedings.”). Cf. Downs v. McNeil, 520 F.3d

1311, 1323 (11th Cir. 2008) (concluding that prisoner’s allegations, if true, showed that he exercised

reasonable diligence by writing multiple letters to counsel “to express concern over the running of the

AEDPA filing period and to urge the filing of his federal habeas petition”).


                                                      5
    Case 8:20-cv-01017-WFJ-TGW Document 8 Filed 10/30/20 Page 6 of 7 PageID 152




        Finally, Mr. Ochoa has not claimed that he retained Attorney Reese to file his federal habeas

petition on his behalf or made any efforts to file his federal habeas petition within the established

limitations period. See, e.g., Melson v. Comm’r, Ala. Dep’t of Corr., 713 F.3d 1086, 1089-90 (11th Cir.

2013) (declining to address whether attorneys’ conduct constituted an extraordinary circumstance

because prisoner failed to exercise reasonable diligence where he “took no independent steps to ensure

that his federal habeas petition was timely filed”). Therefore, Mr. Ochoa has not met his burden of

showing that his failure to timely file his federal habeas petition was unavoidable even with due

diligence. Accordingly, Mr. Ochoa’s federal habeas petition is time-barred.

        Respondent’s construed motion to dismiss (Doc. 7) is therefore GRANTED. Mr. Ochoa’s

petition for a writ of habeas corpus (Doc. 1) is DISMISSED as time-barred. The Clerk shall enter

judgment against Mr. Ochoa and close this case.

          Certificate of Appealability and Leave to Proceed In Forma Pauperis on Appeal Denied

         A petitioner does not have absolute entitlement to appeal the denial of his habeas petition. 28

U.S.C. § 2253(c)(1). Rather, a district court must first issue a certificate of appealability. Id. A certificate

of appealability will issue only if the petitioner makes “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Generally, a petitioner must demonstrate that reasonable

jurists would find this court’s assessment of the constitutional claims debatable or wrong. Tennard v.

Dretke, 542 U.S. 274, 282 (2004) (quotation omitted), or that “the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller El v. Cockrell, 537 U.S. 322, 335 36 (2003) (quoting

Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

        Where, as here, claims have been rejected on procedural grounds, the petitioner must show that

“jurists of reason would find it debatable whether the petition states a valid claim of the denial of a


                                                       6
    Case 8:20-cv-01017-WFJ-TGW Document 8 Filed 10/30/20 Page 7 of 7 PageID 153




constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id.; Webster v. Moore, 199 F.3d 1256, 1257 n. 2 (11th Cir. 2000)

(dismissal of habeas petition as time barred is procedural). Mr. Ochoa cannot make that showing. And

since he is not entitled to a certificate of appealability, he is not entitled to appeal in forma pauperis.

        ORDERED in Tampa, Florida, on October 30, 2020.




SA: sfc
Copies to:
Alexander Ochoa, pro se
Counsel of Record




                                                       7
